This is a companion proceeding to that disposed of under the title of State, ex rel. Landis, Attorney *Page 746 
General, v. Uly O. Thompson, 120 Fla. 860, 163 Sou. Rep. 270, opinion filed September 18, 1935, rehearing denied November 14, 1935. See: 121 Fla. 561, 164 Sou. Rep. 192. Upon authority of the holding of that case the demurrer to the respondent's return is sustained with leave to plead over or to amend same in all particulars not inconsistent with the holding of this Court in its opinion filed in said companion case hereinbefore cited same to be filed within thirty days from this date, in default of which amendment let judgment of ouster against respondent be entered on the demurrer hereby sustained.
Demurrer to respondent's return sustained with leave to amend or plead over.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.